DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 03/09/2021 in which claims 1,8, and 15 are currently amended while claims 3-4,10-11,17, and 18 have been canceled. By this amendment, claims 1-2,5-9,12-16,19, and 20 are still pending in the application.
The amendments to the claims are objected to due to claims 1,8, and 15 have not been marked with the status identifier.
For example, claim 1 should read “1. (Amended)”. See attached form PTO-324. The same applies to claims 8 and 15.
Additionally, claims 3-4,10-11,17, and 18 should read --3. (Canceled)--. The same applies to claims 4,10-11,17, and 18.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: In paragraph [0042], it reads the following: “FIG. 6 illustrates a power control system 700 provided with the system 500 of FIG. 5” must be shown in the drawings as there is no power control system 700 in FIG. 6. It is however suggested to replace the aforementioned underlined limitations with -- FIG. 6 illustrates a power control system 600 provided with the system 500 of FIG. 5--
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “640” has been used to designate both “Power Utility Control and I/O Signals” and “Power Generator Control and I/O Signals” in FIG. 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 1-2,5-9,12-16,19, and 20 are objected to but are otherwise allowable over the prior art of record. Reasons for allowance were already given in office action paper no./mail date 20200908.


Examiner’s note
In the non-Final office action paper No./mail date of 20200908 there was a typographical error in bullet . Bullet 7 should read --7. Claims 1,8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gu US2010/0039062 in view of Wichmann et al., (Wichmann) US 2015/0185716. --
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
US 2007/0005192 to Schoettle et al., (Schoettle) discloses the general state of the art regarding a fast acting distributed power system for transmission and distribution system load using energy storage units.
US 2012/0046798 to Orthlieb et al., (Orthlieb) discloses the general state of the art regarding systems and methods for power demand management.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M'BAYE DIAO
Primary Examiner
Art Unit 2859